FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

J. AMPARO CORONA-MENDEZ,                  
                        Petitioner,               No. 08-72492
                v.
                                                  Agency No.
                                                  A75-100-704
ERIC HOLDER JR., Attorney
General,                                            OPINION
                      Respondent.
                                          
                On Petition for Review from the
                 Board of Immigration Appeals

                    Argued and Submitted
            October 14, 2009—Seattle, Washington

                      Filed February 3, 2010

     Before: Richard D. Cudahy,* Senior Circuit Judge,
      Johnnie B. Rawlinson and Consuelo M. Callahan,
                      Circuit Judges.

                    Opinion by Judge Cudahy




   *The Honorable Richard D. Cudahy, Senior United States Circuit Judge
for the Seventh Circuit, sitting by designation.

                                2045
2048              CORONA-MENDEZ v. HOLDER




                         COUNSEL

Antonio Salazar, Seattle, Washington, for the petitioner.

Michael F. Hertz, Carol Federighi, and Mona Maria Yousif,
U.S. Department of Justice, Washington, D.C., for the Attor-
ney General.


                         OPINION

CUDAHY, Circuit Judge:

   The question presented here is whether the Board of Immi-
gration Appeals (Board) erred in holding that the petitioner
was not eligible for multiple waivers of removability and
inadmissibility and thereby erred in denying petitioner’s
application.

                              I

   Jose Amparo Corona-Mendez (Corona-Mendez), a native
and citizen of Mexico, began illegally entering the United
States to work in 1956, when he was about 20 years old. At
the time of Corona-Mendez’s hearing before the IJ in the
present case, Corona-Mendez worked full-time for Mt. Ver-
non Nursery, and, prior to that, he worked at a dairy farm for
eight years. He married Ofelia Sanchez de Corona, a lawful
                       CORONA-MENDEZ v. HOLDER                           2049
permanent resident, and together they have nine children, all
of whom live in the United States and most of whom have sta-
tus in the United States. Corona-Mendez has eight siblings
that all live in the United States with legal status.

   Corona-Mendez’s interactions with the United States immi-
gration authorities began in 1993. That year, he was stopped
by the police for driving under the influence. He was taken to
jail and, while there, was detained by immigration officials.
He appeared before an Immigration Judge (IJ) and then was
removed to Mexico. He returned to the United States either in
1993 or 1994. In 1996, he applied for and received lawful per-
manent resident status. He filled out the application with the
assistance of his wife and son and did not indicate that he had
been deported. In 2003, he applied to become a naturalized
citizen but again did not indicate that he had been deported.

   In March 2005, the United States Department of Homeland
Security issued Corona-Mendez a Notice to Appear before an
IJ to answer charges that he was subject to removal because
he procured a status adjustment by fraud or willful misrepre-
sentation of a material fact.1 In August, the DHS added two
additional charges of removability because he had been
ordered removed within the previous 10 years,2 and because
he was an alien in the United States in violation of the law.3
At the hearing, Corona-Mendez conceded removability. He
  1
     INA § 212(a)(6)(C)(i) provides that “[a]ny alien who, by fraud or will-
fully misrepresenting a material fact, seeks to procure (or has sought to
procure or has procured) a visa, other documentation, or admission into
the United States or other benefit provided under this chapter is inadmissi-
ble.” 8 U.S.C. § 1182(a)(6)(C)(i).
   2
     INA § 212(a)(9)(A)(ii) provides that any alien “who . . . departed the
United States while an order of removal was outstanding, and who seeks
admission within 10 years of the date of such alien’s departure or removal
. . . is inadmissible.” 8 U.S.C. § 1182(a)(9)(A)(ii).
   3
     INA § 237(a)(1)(B) provides “[a]ny alien who is present in the United
States in violation of this chapter or any other law of the United States . . .
is deportable.” 8 U.S.C. § 1227(a)(1)(B).
2050               CORONA-MENDEZ v. HOLDER
argued instead that he was eligible for relief based on a com-
bination of an I-212 waiver for a nunc pro tunc (retroactive)
grant of permission to reapply for admission into the United
States in conjunction with either (1) a waiver of deportability
for fraud under INA § 237(a)(1)(H) (237(a)(1)(H) waiver), 8
U.S.C. § 1227(a)(1)(H); or (2) an adjustment of status predi-
cated on a waiver of inadmissibility for fraud or willful mis-
representation of a material fact if the alien demonstrates
extreme hardship to the alien’s citizen or lawfully resident
spouse or parent under INA § 212(i) (Section 212(i) waiver),
8 U.S.C. § 1182(i). Corona-Mendez contended that either of
these two avenues of relief would allow him to remain in the
United States by removing all of his grounds of inadmissibil-
ity based on his prior deportation and misrepresentations.

   In January 2007, the IJ issued a written decision denying
Corona-Mendez’s application and ordering him removed to
Mexico. The IJ declined to adjust status based on Corona-
Mendez’s eligibility for a 212(i) waiver because he had not
demonstrated that his removal would result in the requisite
hardship to his legal permanent resident wife. The IJ decided
that, based on the “negative factors” in his case, including his
multiple misrepresentations and convictions for driving under
the influence, even if he were eligible for a 212(i) waiver
based on extreme hardship, he should be denied the waiver as
a matter of discretion. The Board affirmed the IJ’s decision to
deny the waiver only as a matter of discretion. Without a
212(i) waiver, the Board concluded, Corona-Mendez was
ineligible for an adjustment of status and his request to reenter
nunc pro tunc was denied because granting such relief would
not completely resolve his case. As to the avenue based on the
237(a)(1)(H) waiver of fraud, the IJ found, and the Board
upheld the determination, that Corona-Mendez was not other-
wise admissible because of his prior deportation and therefore
the 237(a)(1)(H) waiver was unavailable.

  Corona-Mendez then appealed to this court, arguing that he
should be able to “stack” his waivers to remove all grounds
                  CORONA-MENDEZ v. HOLDER                  2051
of inadmissibility. We disagree. We therefore deny the peti-
tion for review in part and, for reasons discussed immediately
below, dismiss in part for lack of jurisdiction.

                               II

                               A

   [1] Our jurisdiction to review the statutory eligibility ele-
ments of a waiver of inadmissibility under Section
237(a)(1)(H) of the INA rests on 8 U.S.C. § 1252. See San
Pedro v. Ashcroft, 395 F.3d 1156, 1157 (9th Cir. 2005). The
Government contends that we lack jurisdiction to review the
avenue of relief that involves Corona-Mendez’s 212(i) waiver
because it was denied as a matter of discretion. We agree. No
court has jurisdiction to review any judgment granting relief
under 212(i), or other provisions for which decision is com-
mitted to the discretion of the Attorney General or the Secre-
tary of Homeland Security, unless review of the petition
involves constitutional claims or questions of law. See INA
§ 242(a)(2)(B)(i)-(ii), 8 U.S.C. § 1252(a)(2)(B)(i)-(ii); INA
§ 242(a)(2)(D), 8 U.S.C. § 1252(a)(2)(D). See also INA
§ 212(i)(2), 8 U.S.C. § 1182(i)(2); Memije v. Gonzales, 481
F.3d 1163, 1164 (9th Cir. 2007).

                               B

   We review questions of law de novo, except to the extent
that deference is owed to the Board’s interpretation of the
governing statutes and regulations. Estrada-Espinoza v.
Mukasey, 546 F.3d 1147, 1156-57 (9th Cir. 2008) (noting
that, if a three-member panel of the Board publishes a deci-
sion interpreting a provision of the INA, that decision is
accorded Chevron deference within the Board’s area of exper-
tise); Sandoval-Lua v. Gonzales, 499 F.3d 1121, 1126-27 (9th
Cir. 2007); Salviejo-Fernandez v. Gonzales, 455 F.3d 1063,
1065 (9th Cir. 2006).
2052              CORONA-MENDEZ v. HOLDER
                               C

   We examine Corona-Mendez’s avenue of relief based on a
237(a)(1)(H) waiver in conjunction with nunc pro tunc, or
retroactive, permission to reapply for readmission (nunc pro
tunc permission). Because the Board held that it was unable,
as a matter of law, to grant a 237(a)(1)(H) waiver, it held that
it was unable to grant nunc pro tunc permission as well,
regardless whether the IJ should have exercised its discretion
to do so.

   To reenter the United States after his 1993 deportation,
Corona-Mendez should have asked permission of the Attor-
ney General; failure to do so rendered him inadmissible. INA
§ 212(a)(9)(A)(ii); 8 U.S.C. § 1182(a)(9)(A)(ii) (an alien who
has been ordered removed who seeks readmission within 10
years of the date of departure is inadmissible unless the Attor-
ney General has consented to the alien’s request to reapply for
admission). The Attorney General’s grant of nunc pro tunc
permission could have removed this defect in Corona-
Mendez’s application for status, had it been the only defect.
In re Garcia-Linares, 21 I & N Dec. 254, 258 (BIA 1996) (en
banc).

   [2] Corona-Mendez urges us to extend the reasoning of
another Board decision, Matter of Sosa-Hernandez, 20 I&N
Dec. 758 (BIA 1993) and hold that a properly granted
237(a)(1)(H) waiver would eliminate Corona-Mendez’s ille-
gal entry in 1993 and therefore, by a legal fiction, make true
his claim in his legal permanent resident application that he
had not been deported. To qualify for the 237(a)(1)(H)
waiver, an alien must be, apart from the fraud or misrepresen-
tation, “otherwise admissible,” absent the application of some
exceptions that do not apply here. 8 U.S.C.
§ 1227(a)(1)(H)(i)(II); INS v. Yueh-Shaio Yang, 519 U.S. 26,
31-32 (1996) (explaining that “otherwise admissible” means
not excludable on some ground other than the entry fraud);
                  CORONA-MENDEZ v. HOLDER                 2053
Chow v. INS, 641 F.2d 1384, 1389 (9th Cir. 1981) (interpret-
ing the predecessor statute to 237(a)(1)(H), section 241(f)).

   The Sosa-Hernandez case is distinguishable from the pres-
ent case because of the order in which Mr. Sosa-Hernandez
received his grounds of inadmissibility. In Sosa-Hernandez,
the petitioner, who entered as a lawful permanent resident but
had a fraudulent visa, was later convicted of a drug offense.
20 I. & N. Dec. at 758. He was therefore excludable on the
grounds of both the fraudulent visa and the conviction. The IJ
issued him a 241(f) waiver but concluded that, because the
petitioner became a lawful permanent resident only at the
time the 241(f) waiver was issued, he did not have the seven
consecutive years of lawful domicile necessary to apply for
relief to waive his deportation for the drug conviction. Id. at
759-60. The Board reversed and held that, because the 241(f)
waiver had a retroactive effect, the petitioner became a lawful
permanent resident at the time of his formerly invalid entry,
thus giving him the seven years to make him eligible to apply
for relief. The Board explained that the effect of a 241(f)
waiver is not to waive deportability alone, but also to waive
the underlying fraud or misrepresentation. Id. at 760-61; see
also Reid v. INS, 420 U.S. 619, 630 (1975); Cacho v. INS, 547
F.2d 1057, 1061 (9th Cir. 1976). The Board noted that, at the
time of his fraudulent entry, Sosa-Hernandez had not yet been
convicted of the drug offense. Consequently, the 241(f)
waiver removed the only ground of inadmissibility at the time
of entry. Sosa-Hernandez, 20 I. & N. at 763. After the 241(f)
waiver, Sosa-Hernandez was statutorily eligible for a 212(i)
waiver, which was then granted at the discretion of the IJ and
deportation proceedings were terminated. Id.

   [3] We hold that 237(a)(1)(H) requires that the court con-
sider whether the petitioner is inadmissible on more than one
ground at the time of the fraud the petitioner seeks waived. In
Sosa-Hernandez, only one ground of inadmissibility existed at
the time of the fraud—an invalid entry document. In contrast,
two grounds of inadmissibility existed for Corona-Mendez at
2054               CORONA-MENDEZ v. HOLDER
the time of his fraudulent application for adjustment of status
—the fraud itself and his improper return to the United States
after deportation, without permission to reenter. 8 U.S.C.
§ 1227(a)(1)(H). Since 237(a)(1)(H) relief is only available
where it will render the petitioner “otherwise admissible” as
of the time the fraud it excuses transpired, the Board properly
determined that the 237(a)(1)(H) waiver was statutorily
unavailable to Corona-Mendez.

   [4] Similarly, the Board properly held that it was unable to
grant nunc pro tunc permission because the 237(a)(1)(H)
waiver was unavailable. The Board typically allows nunc pro
tunc relief in cases either in which the petitioner requests nunc
pro tunc permission or in which the Board desires to apply the
law as it existed at the time of the violation. See, e.g.,
Ramirez-Canales v. Mukasey, 517 F.3d 904, 910 (6th Cir.
2008). There is no specific provision in the immigration laws
that authorizes nunc pro tunc permission to cure an alien’s
failure to obtain such permission prior to reentry after
deportation—it is an administrative practice derived from the
Board’s general powers. In re Garcia-Linares, 21 I. & N.
Dec. at 257; In the Matter of S– N– , 6 I. & N. Dec. 73, 74
(BIA 1954) (collecting decisions). The Board grants nunc pro
tunc permission only in two circumstances: (1) when the only
ground of deportability or inadmissibility would thereby be
eliminated and (2) when the alien would receive a grant of
adjustment of status in conjunction with the grant of any
appropriate waivers of inadmissibility. In re Garcia-Linares,
21 I. & N. Dec. at 258; Matter of Roman, 19 I. & N. Dec. 855,
859 (BIA 1988); Matter of Ng, 17 I. & N. Dec. 63, 64 (BIA
1979); see also Romero-Rodriguez v. Gonzales, 488 F.3d 672,
678-79 (5th Cir. 2007) (explaining that the Board may exer-
cise its discretion to grant “a form of statutory nunc pro tunc”
in the two situations outlined in Garcia-Linares); Perez-
Rodriguez v. INS, 3 F.3d 1074, 1079-80 (7th Cir. 1993)
(applying Chevron deference to uphold this interpretation of
the BIA’s powers).
                      CORONA-MENDEZ v. HOLDER                         2055
   [5] Because the Board does not grant nunc pro tunc per-
mission to reapply if the petitioner is deportable based on
multiple grounds of inadmissibility, it was denied here. In In
re Garcia-Linares, the petitioner was charged with deporta-
bility because he was convicted of an aggravated felony, since
he had not received advanced permission to reapply for reen-
try and because he did not possess a valid entry document. 21
I. & N. Dec. at 257. The Board held that the petitioner could
not request nunc pro tunc permission because doing so would
not eliminate all established grounds of deportability, includ-
ing the deportability based on Garcia-Linares’ conviction for
an aggravated felony. Id. at 258. Likewise here, even if the
Board granted nunc pro tunc permission to reapply for admis-
sion to waive Corona-Mendez’s inadmissibility due to his
unlawful re-entry after deportation, he would remain deport-
able because he committed fraud in his applications for lawful
permanent resident status and for naturalization. Pursuant to
the Board’s administrative practice, permission to reapply was
properly denied because the 237(a)(1)(H) waiver was deemed
unavailable.4

   [6] Corona-Mendez also argues that his grounds of depor-
tation arise out of one event. Therefore, he argues, his case is
distinguishable from Garcia-Linares, and his deportation
should be cancelled. He reasons that the failure to disclose his
deportation in his permanent resident status application arises
out of his 1993 deportation and therefore both the deportation
and the fraud on the applications are the same event. This
argument is unpersuasive. As explained above, Corona-
Mendez’s deportation and illegal return to the United States
are temporally and legally distinguishable from his subse-
quent fraud on his applications for lawful permanent resident
  4
   Neither party argues that the Board’s practice is an impermissible inter-
pretation of its authority, either statutory or regulatory, and we have no
authority to require the Board to extend its discretionary administrative
practice. Of course, the Board may do so if it determines such an exten-
sion to be appropriate.
2056              CORONA-MENDEZ v. HOLDER
status and naturalization. They therefore give rise to separate
grounds of inadmissibility that render the nunc pro tunc per-
mission and the 237(a)(1)(H) waiver inapplicable.

  Accordingly, the petition for review is DENIED.